2015 UT App 256



               THE UTAH COURT OF APPEALS

        STATE OF UTAH, IN THE INTEREST OF D.B. AND L.B.,
            PERSONS UNDER EIGHTEEN YEARS OF AGE.


                             B.C.,
                          Appellant,
                              v.
                        STATE OF UTAH,
                          Appellee.

                      Per Curiam Decision
                        No. 20150567-CA
                     Filed October 16, 2015

     Third District Juvenile Court, West Jordan Department
               The Honorable Renee M. Jimenez
                           No. 1095982

           Joseph Lee Nemelka, Attorney for Appellant
         Sean D. Reyes, Carol L.C. Verdoia, and John M.
               Peterson, Attorneys for Appellee
                Martha Pierce, Guardian ad Litem

Before JUDGES STEPHEN L. ROTH, MICHELE M. CHRISTIANSEN, and
                      KATE A. TOOMEY.

PER CURIAM:

¶1      B.C. (Mother) appeals the juvenile court’s order
terminating her parental rights in her children, D.B. and L.B. We
affirm.

¶2     Mother asserts that the evidence presented at trial was
insufficient to support the juvenile court’s termination of her
parental rights or to support its finding that termination was in
the children’s best interests. She also asserts that the evidence
                            In re D.B.


was insufficient to support the juvenile court’s finding that she
had not substantially complied with her service plan. A juvenile
court’s findings of fact will not be overturned unless they are
clearly erroneous. In re E.R., 2001 UT App 66, ¶ 11, 21 P.3d 680.
A finding of fact is clearly erroneous only when, in light of the
evidence supporting the finding, it is against the clear weight of
the evidence. Id. In reviewing a juvenile court’s order, this court
“will not disturb the juvenile court’s findings and conclusions
unless the evidence clearly preponderates against the findings as
made or the court has abused its discretion.” In re R.A.J., 1999 UT
App 329, ¶ 6, 991 P.2d 1118. “When a foundation for the
[juvenile] court’s decision exists in the evidence, an appellate
court may not engage in a reweighing of the evidence.” In re
B.R., 2007 UT 82, ¶ 12, 171 P.3d 435.

¶3     Mother’s own testimony provided ample support for the
juvenile court’s determination that multiple grounds for
termination of Mother’s parental rights existed. To her credit,
Mother had refrained from using drugs for about six months
before trial. However, Mother had graduated from a drug
treatment program only four days before trial and had not
established that she could remain sober outside of a highly
structured setting. Additionally, Mother acknowledged that she
would require more time to “get [her] feet on the ground” before
she would be capable of taking care of her children. She would
have to find a job and a housing situation appropriate for her
children. 1

¶4     Mother testified that she had a long history of drug use
and had been actively using drugs for the whole of her
children’s lives. When the children were removed because of


1. Mother’s housing situation at the time of trial was transitional
housing intended to further support her sobriety but was not
suitable for children.




20150567-CA                     2               2015 UT App 256
                            In re D.B.


Mother’s drug use, she did not immediately engage in
rehabilitative efforts that would lead to reunification with her
children. Instead, Mother continued to use drugs, skipped drug
testing because she knew she would test positive, entered and
then was terminated from two treatment programs, and
generally failed to comply with the service plan. It was not until
November 2014 that Mother started working toward sobriety,
which was only a few months before the permanency hearing in
January 2015.

¶5     Mother’s admitted long-term drug use is evidence of her
unfitness. See Utah Code Ann. § 78A-6-508(2)(c) (LexisNexis
2012). The children were removed from Mother’s custody due to
her drug use, and she failed to remedy the circumstances that
led to the children’s removal because she delayed so long in
pursuing treatment. At trial, Mother’s own testimony
established that she would not be able to take care of her
children in the near future. Accordingly, the evidence presented
at trial supported grounds for termination under Utah Code
section 78A-6-507(1)(c), unfitness, and subsection 507(1)(d),
failure to remedy the circumstances causing the children to be in
an out-of-home placement.

¶6     Mother asserts that the juvenile court erred in finding that
she had not substantially complied with the requirements of her
service plan. Mother ultimately followed the recommendation to
obtain drug treatment, but she did so only after a long delay.
Even though she may have been sober at the time of trial,
Mother did not have a job or stable housing of her own that was
appropriate for the children. Moreover, Mother had not
established that she could remain sober or stable. Mother had
ignored the service plan’s requirements for several months,
leaving her little time to address them when she finally engaged
in services. Overall, the evidence is sufficient to support the
finding that Mother had not substantially complied with the
service plan.



20150567-CA                     3               2015 UT App 256
                            In re D.B.


¶7      Mother also asserts that there was insufficient evidence to
support the juvenile court’s finding that termination of her
parental rights was in the children’s best interests. Evidence of
unfitness may be probative of both prongs of the termination
analysis—grounds for termination and best interests of the child.
In re J.D., 2011 UT App 184, ¶ 12, 257 P.3d 1062. Additionally,
evaluating the best interests of the children “includes
consideration of the impact of termination on the child.” Id.
Here, the evidence established that the children were thriving in
a stable and structured family setting. The older child’s
educational, mental, and social issues had largely resolved since
he had been in his new home. The younger child was so young
when she had been removed from Mother’s custody that she
was fully integrated into her foster family. The evidence
supported the juvenile court’s finding that freeing the children
for adoption and providing them the opportunity to remain in a
stable and safe family setting was in their best interests.

¶8    Affirmed.




20150567-CA                     4               2015 UT App 256